Title: From George Washington to Brigadier General William Livingston, 6 July 1776
From: Washington, George
To: Livingston, William



Sir
Head Quarters New YorkJuly 6, 1776 5 oClock P.M.

Your Favour of this Date inclosing Major Duyckinck’s Letters was this Moment received. The known Dissafection of the Poeple of Amboy & the Treachery of those of Staten Island who after the fairest Professions have shewn themselves our inveterate Enemies induced me to give Directions that all Persons of known Enmity or doubtful Character should be removed from Places where they might enter into a Correspondence with the Enemy & aid them in their Schemes. For this End General Heard had Directions to apprehend such Persons as from their Conduct had shewn themselves inimical or whose Situations, Connections or Offices gave just Cause of Suspicion. I have no Knowledge of the Persons apprehended but suppose General Heard had good Reasons for taking hold of these—however if the⟨re⟩ are any whom from your personal Knowledge & Opinion

you think may be permitted to return I have no Objection & sending the others to the Provincial Congress for their Disposal. But as to the former I would suggest to you that my Tenderness has been often abused & I have had Reason to repent the Indulgence shewn them. I would shew them all possible Humanity & Kindness consistent with our own Safety—but Matters are now too far advanced to sacrifice any Thing to Punctilio.
I have given Directions to forward you a Supply of Ammunition—but must beg you to inculcate the utmost Frugality & Care of it as we have no Superfluity. This Supply consists of Cartridges, some loose Powder & Lead. if you have any Occasi[o]n for Ammunition for Field Peices which the latter will not supply I will endeavour to assist you: but I would wish you to make no more Draughts than are absolutely necessary.
General Mercer has just sett off for Jersey[.] in his Experience & Judgment you may repose great Confidence[.] he will proceed to Amboy after conferring with you.
You will please to keep me constantly informed of the Proceedings of the Enemy & be assured of every Assistance & Attention from Sir Your most obed. & very Hbble servt

Go: Washington

